DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Species A, corresponding to claims 1-5, 8-18 and 21-25, with traverse in the reply filed 15 April 2022 is acknowledged.  Applicant traverses on the grounds that “a proper search and examination of [] Species A will cover the search classes and subclasses that are implicated by any of [] Species B” (remarks, p. 9).  However, the search queries drawn to the mutually exclusive features associated with each species will not be the same for each species, and a class and subclass search is not the only consideration.  See at least items (a) and (b) on pp. 2-3 of the restriction requirement identifying burden with respect to divergent subject matter and unique search queries, respectively.  
	Applicant additionally directs to the amendment of claims 6 and 19 which introduces a function or step of determining that the image data includes a region tag.  However, the manner in which the region tag is recited in the claims corresponding to Species B still remains mutually exclusive with Species A.  Specifically, while claims 6 and 19 have been amended to set forth determining whether the image data includes a region tag, and specifically identify a scenario in which the image data does not include a region tag, claims 7 and 20 which are dependent on claims 6 and 19, respectively, provide a region tag.  Species B, as amended, considers distinct tags (i.e., one which is not present, and applying one) for a single region, whereas Species A considers only a single region tag (i.e., a one-to-one correspondence between a region and its tag).  Determining that a region tag is not present and identifying a reference portion of the image in response to that, and considering multiple tags for a single region represent distinct concepts from the singular tag of Species A and its associated features.  A search of Species B would require excessive burden with respect to the concept of a reference portion of the image and identifying that a region tag is not present.  These features would correspond to queries that would not be associated with the concepts searched for Species A and thus present substantial examination burden.  In view of these findings, the restriction requirement is deemed proper and is therefore made final.
Claims 6, 7, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B, with there being no allowable generic or linking claim.  

Information Disclosure Statement
The IDS filed 21 April 2022 includes foreign language non-patent documents for which no English translation or statement of relevance has been furnished.  Any documents which have been lined through have not been considered for this reason.  Refer to 37 CFR 1.98, subsections (a)(3)(i)-(ii).
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A limitation invokes 35 U.S.C. 112(f) if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, (1) “analyzer” in claim 1 and those depending therefrom, (2) “light-emitting module” in claim 9 and any depending therefrom, and (3) “light excitation element” in claim 9 and any depending therefrom, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.1  In this case, each of “analyzer,” “element,” and “module” do not confer structure and are therefore nonce terms which are substitutes for the term means and they are not modified by structure in the claim(s).
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the “analyzer” is shown as element 111 which is part of the PC shown in Fig. 1, but this is not sufficient corresponding structure because computer-implemented limitations invoking 35 U.S.C. 112(f) require corresponding structure in the form of special-purpose hardware programmed with the algorithm(s) for accomplishing the claimed functions, and there is no description of how the regions are determined, how the content is “decided,” how it is determined if a region tag is present, or how the feature is extracted.  See MPEP § 2181(II)(B).  The light-emitting module is corresponded to the light source which is any of white, blue, or ultraviolet light, as in at least [0021] (paragraph as numbered in applicant’s pre-grant publication, US 2019/0053709); however, this is conflated with the “light excitation element” and it is unclear how each of the “light-emitting module” (2) and the “light excitation element” (3) are distinguishable as separate elements, which raises an indefiniteness issue.  
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-18, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites an “analyzer” which invokes 35 U.S.C. 112(f) in accordance with the analysis set forth above.  While applicant discloses that the analyzer is represented by element 111 of the host 11 which is embodied as a PC in Fig. 1, this is not sufficient disclosure of the corresponding structure for a computer-implemented means-plus-function limitation.  Since applicant has not disclosed the underlying algorithm(s) for accomplishing at least the functions of “determining which region of the target object the detection image belongs to” or “extract[ing] at least one feature of the image data,” applicant has failed to comply with the written description requirement for this computer-implemented means-plus-function limitation invoking 35 U.S.C. 112(f).  See MPEP § 2181(II)(B) for the requirements associated with computer-implemented means-plus-function limitations.
Claims 1 and 15 recite computer-implemented functions of: “determining which region the target object belongs to” and “extract[ing] at least one feature of the image data,” for which the underlying algorithm(s) are not disclosed for accomplishing these functions.  Rather, these functions are merely repeated without sufficient description of the underlying steps or procedure for performing them.  See, for example, [0025]-[0026], [0029] and the “operation sets” of Fig. 7 by which a feature is extracted which are not elaborated.  Referring to MPEP § 2161.01(I), “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification itself must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement,” citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  Since the underlying algorithms are not disclosed, applicant has failed to comply with the written description requirement.
Claim 9 sets forth a “light-emitting module” and a “light excitation element” which invoke a means-plus-function interpretation according to the analysis set forth above.  While the illumination source of the system is any of white, blue, or ultraviolet light, as in at least [0021] (paragraph as numbered in applicant’s pre-grant publication, US 2019/0053709), the specification does not appear to describe distinct structures for each of the claimed “light-emitting module” and the “light excitation element.”  Applicant therefore lacks written description of the structure(s) intended to correspond to each of these elements which are distinctly recited in the claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-18, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1 recites an “analyzer” which invokes 35 U.S.C. 112(f) in accordance with the analysis set forth above.  While applicant discloses that the analyzer is represented by element 111 of the host 11 which is embodied as a PC in Fig. 1, this is not sufficient disclosure of the corresponding structure for a computer-implemented means-plus-function limitation.  Since applicant has not disclosed the underlying algorithm(s) for accomplishing at least the functions of “determining which region of the target object the detection image belongs to” or “extract[ing] at least one feature of the image data,” it is unclear what specific structure (i.e., special-purpose programmed hardware) applicant intends to use to accomplish the claimed function.  See MPEP § 2181(II)(B) for the requirements associated with computer-implemented means-plus-function limitations.
Claim 1 sets forth an “optical detector” which is associated with the function of “emitting a [...] light source.”  Applicant has not disclosed a special definition or otherwise redefined the concept of an “optical detector” and those skilled in the art of optical imaging generally recognize a detector to perform light sensing rather than light emission.  Applicant’s usage is therefore repugnant to the art-accepted meaning of the structure “optical detector” and one skilled reading the claim would be misled as to what is intended.  See In re Hill, 161 F.2d 367 (C.C.P.A. 1947), which states that “[w]hile applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.”  The limitation is indefinite for these reasons.
Claims 1 and 15 set forth “a detection light source” but this is in fact a transmission light source, as best understood based on context.  Applicant has not disclosed a special definition or otherwise redefined the concept of “detection light,” and those skilled in the art generally recognize detection light to be that which is detected rather than that which is emitted.  Applicant’s usage is therefore repugnant to the art-accepted meaning of the phrase and one skilled reading the claim would be misled as to what is intended.  See In re Hill, 161 F.2d 367 (C.C.P.A. 1947), which states that “[w]hile applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.”  The limitation is indefinite for these reasons.
Claims 1 and 15 set forth that “image data indicates a detection image.”  It is unclear how image data “indicates” an image, as claimed.  As best understood based on context, this is interpreted to mean that the image data is constructed as an image or otherwise displayed, but clarification of the claim language is required.
Claims 1 and 15 set forth “determining which region of the target object the detection image belongs to [...]” and “when the analyzer determines that the detection image belongs to [...].”  It is unclear how a region of a target object “belongs to” an image.  As best understood, this is construed to mean that it is determined which region of the target object the detection image represents or depicts, but clarification of the claim language is required.  
Claims 2, 14 and 16 include similar recitations as that noted directly above from claims 1 and 15 and are indefinite for the same reason.
Claims 1 and 15 set forth that the extracted feature is to “serve as a basis for classification of the specific region.”  It is unclear whether this step or function is positively required by the claim or whether it is merely intended to be performed.  Clarification of the claim language is required.
Claims 3, 4 and 17 set forth that “content of the region tag” is “decided” by an optical detector.  First, it is unclear how content is “decided” per se.  Second, it is unclear how an optical detector itself, as generally understood within the art, discerns a region tag.  For each of these reasons, the claim language is indefinite.
Claims 4 and 17 set forth that the content of a region tag (singular) is determined in a specific order.  The “order” implies a plural operation and it is unclear how a singular tag can be determined in an order.  As best understood, the claims are interpreted to determine the content of plural tags or classifications in a specific order, but clarification of the claim language is required. 

Claim 9 sets forth a “light-emitting module” and a “light excitation element” which each invoke a means-plus-function interpretation according to the analysis set forth above.  While the illumination source of the system is any of white, blue, or ultraviolet light, as in at least [0021] (paragraph as numbered in applicant’s pre-grant publication, US 2019/0053709), it is unclear how each of the claimed “light-emitting module” and the “light excitation element” are distinguishable as separate elements and this results in their usage being unclear.  Additionally, it is unclear how these elements are differentiated from the light source introduced in the first clause of parent claim 1.  For each of these reasons, claim 9 is indefinite.
Claim 9 further sets forth that a processor “receives the respondent light [...].”  It is unclear how a processor receives light, per se.  As best understood, the processor receives signals representing the light from the detector but does not process the light directly.  The claim is interpreted accordingly, but clarification is required.
Claim 11 sets forth “the optical detection” which lacks antecedent basis.  The claim is further unclear because it is not apparent whether applicant intends a structural feature of the system, such as the optical detector set forth in claim 1, or if applicant intends the act of detection.  If applicant intends the latter, it is unclear how an act is capable of performing the secondary act of transmitting image data to the analyzer, as claimed.  Clarification is required.
Claim 12 sets forth various alternative metrics that the “analyzer” calculates, of which it is unclear how any of a heterogeneity, a homogeneity, or a contrast is actually calculated or otherwise represented numerically.  For this reasons, these members of the set of alternatives are indefinite.
Claim 13 sets forth that the “analyzer” classifies as a first or second category, but it is unclear whether this refers to the classification set forth in the parent claim or whether this refers to some other classification, due to the inconsistent usage.  Clarification is required.
Claim 14 sets forth that the “analyzer” “computes a possibility,” of which it is unclear how a “possibility” is computed or otherwise calculated.  Based on context, it appears that applicant may intend a probability or likelihood, but clarification of the claim is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 11-18, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas:
(1) “determining which region of the target object the detection image belongs to according to the image data” (claims 1, 15);
(2) “extracts at least one feature of the image data to serve as a basis for classification of the specific region” (claims 1, 15);
(3) “determines whether the image data has a region tag” (claims 2, 16);
(4) “determining which one region of the target object the detection image belongs to according to a content of the region tag” (claims 2, 16);
(5) “wherein the content of the region tag is decided” (claims 3, 17);
(6) “decide the content of the region tag” (claim 4);
(7) “selects at least one of a plurality of predetermined operations according to the content of the region tag” (claims 5, 18);
(8) “extracts the at least one feature of the image data according to the at least one predetermined operation” (claims 5, 18);
(9) “calculates an average intensity [...], a heterogeneity or homogeneity [...], a contrast [...], or a correlation between the plurality of grayscale values to serve as the at least one feature of the image data” (claims 12, 24);
(10) “classifies the specific region as a first category or a second category according to the at least one feature of the image data [...] the first category and the second category indicate an abnormal region and a normal region[,] respectively” (claims 13, 25);
(11) “computes a possibility that the specific region belongs to a first category or a second category according to the at least one feature of the image data [...] the first category and the second category indicate an abnormal region and a normal region[,] respectively” (claim 14).

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of rudimentary physical aids.  See MPEP § 2106.04(a)(III)(B).  In this case, the functions or steps of determining, deciding, extracting, and classifying (mental processes 1-6, 8, 10) encompass visual inspection and making an assessment or judgment; the function or step of selecting (mental process 7) encompasses evaluating and judgment; the functions or steps of calculating and computing (mental processes 9 and 11) represent computations which can be practically performed in the mind or on paper.
The judicial exceptions cited are not integrated into a practical application as determined by precedent and set forth in MPEP § 2106.04(d) and each of its subsections.  While the cited steps of claim 1 are associated with an “analyzer” which, as best understood, represents a generic computer, implementing the abstract ideas with generic computer hardware is not sufficient to confer a practical application.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind in the ways elaborated.
	Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the computer hardware (i.e., the “analyzer” in claim 1) merely indicates that a computer is used as a tool to perform the abstract ideas and therefore reciting computer hardware in the claim does not represent significantly more.  Additionally, the steps or functions of emitting and detecting light and generating image data which “indicates a detection image” (claims 1 and 15) are generic data gathering associated with generically-recited hardware and these recitations merely specify the nature of the data exploited in executing the abstract ideas and only generally link to a particular technological environment or field of use.  See MPEP § 2106.05(g) on pre-solution activity and its failure to constitute significantly more.  The optical detector is recited at a high level of generality and does not represent a particular machine.
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims which do not recite an abstract idea do not either confer a practical application or represent significantly more than the abstract ideas identified.  Dependent claim 8 recites that the target for which the optical detector is configured to emit light toward is the oral cavity, but this only generally links to a particular field of use.  Dependent claim 11 specifies that image data is transmitted but this represents a basic computer function and is also not a practical application or significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 8, 11, 12, 13, 15, 21, 22, 24, 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kemp et al. (US 2005/0244794).
Regarding claims 1, 8, 15 and 21, Kemp discloses an examination system and associated method including emitting an illumination light source (corresponding to the claimed “detection light source” as best understood in view of language which is inconsistent with standard art usage) by an optical detector in the form of a CCD camera, as in [0070], to a target and detecting light which is “induced” or reflected from the target to generate image data of the oral cavity.  See image data which is processed as detailed in [0071]-[0072].  The image data “indicates” a detection image in that it is visually represented, as in at least Figs. 7A-C, as best understood in view of indefinite language.2  The system further includes an “analyzer” in the form of a computer, as in [0044], detailing that the system and method are computer-implemented.  The computer receives image data and determines which region of the target object the detection image “belongs to” based on the image data, as in [0044], in which each tooth is segmented from surrounding teeth within the image.  See also [0053] in which segmentation is further applied to segment the teeth from background gum tissue.  
Further regarding claims 1 and 15 and regarding claims 12, 13, 24 and 25, upon identifying a segmented tooth within the image, as in [0084], the computer extracts at least one feature (e.g., the center of gravity of the binary blob and a number of lines which represent the binary blob), as in [0085].  As described therein, these extracted features are used to produce a grid warped onto the tooth and to classify divisions within the grid as either enamel, plaque or glare.  See [0086]-[0087].  Each of glare, enamel, and plaque regions are determined according to their respective mean and covariance values, as in the cited passage, and relevant to the average which is one of the alternative features extracted as recited in claims 12 and 24.  Additionally, the plaque classification corresponds to the first/abnormal category and the enamel classification corresponds to the second/normal category, as in claims 13 and 25.
Regarding claim 3, the “content” or label of the region tag is necessarily “decided” by the optical detector, as best understood in view of indefiniteness of this limitation, in that the detector or camera captures the images from which regions are processed, distinguished, and labeled.
Regarding claim 11, the detector of the CCD camera cited with respect to claim 1 necessarily transmits data/signals to the computer, and it is necessarily provided by either wired or wireless means.
Regarding claim 22, the light source associated with optical image capture (i.e., the illumination source cited with respect to claims 1 and 15) necessarily is associated with a single wavelength or a range of wavelengths, of which either includes “a specific wavelength” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5, 14, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2005/0244794) in view of Lennon et al. (US 2002/0034330).
Regarding claims 2 and 16, Kemp discloses all features of the invention as substantially claimed, as detailed with respect to claims 1 and 15 above, and further determines whether image data has a tag, as in [0075], in which each labeled “blob” region is necessarily identified as a precursor to computing the area of each blob region.  However, Kemp is not specific to determining “which one region of the target object the detection image belongs to” according to the content of the tag.  In the same field of image processing and labeling, Lennon teaches a computer system (“[i]mage analy[z]er”) which “optimally labels each region represented” and then outputs labeled regions (“RAG”) inclusive of metadata which is employed for “content-based retrieval” as in [0047].  Content-based retrieval necessarily represents determining which region the target object “belongs to” (i.e., what that region is or represents, as best understood in view of indefinite limitations) “according to the content of the region tag,” as claimed.  It would have been obvious to those ordinarily skilled prior to the effective filing date to include identifying or otherwise outputting the content of specific regions based on analysis of what the tag or label represents (i.e., content-based retrieval, as in Lennon), in order to access stored information about the nature of specific regions of the image at a later time, for example.  This is consistent with the aims of Kemp in [0044] in which “indexing of each tooth image for retrieval in the future” is contemplated.
Regarding claims 4 and 17, the “content” of the region tag[s] are decided in a specific order, as in [0074]-[0075] of Kemp, in which the center of the object or brightest portion of the image is used as an initial seed point for segmentation.  The central seed region is then “grown to yield the segmented image,” as in [0031] and shown in at least Figs. 8B and 8C.  Finally, the background is distinguished.  This prescribes a specified order, as claimed.
	Regarding claims 5 and 18, the analyzing computer of Kemp selects at least one of a plurality of operations according to the content of each region tag and extracts features of the image data according to the predetermined operation.  See classification of different regions based on extracted features in [0087], in which glare regions are classified based on relative brightness.  Further, each of glare, enamel, and plaque regions are determined according to their respective mean and covariance values, as in the cited passage.
	Regarding claim 14, Kemp discloses all features of the invention as substantially claimed, as detailed with respect to claim 1, and the classifications are known to those skilled to be the result of probabilities (or “possibility” that a region is associated with any one of the individual classifications of plaque or enamel).  However, Kemp is not specific to these details.  That said, Lennon teaches that a probabilistic interpretation model is used “for identifying at least one object in the image” by an image analyzing means, as in [0021].  It would have been obvious to those skilled to exploit a probabilistic model to identify respective categories of plaque and enamel of the divided image regions of Kemp in order to quantify the likelihood that a particular label correctly indicates the class of each division.
	
	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. in view of Ishibashi (US 20010021271).
	Regarding claim 9, Kemp discloses all features of the invention as substantially claimed, as detailed above with respect to claim 1, in which the optical detector was cited as a CCD camera.  Those skilled understand that the camera necessarily includes a processor and the illumination light source cited, which represents the light-emitting module, as claimed, but the details of the CCD camera are not specifically disclosed.  However, Ishibashi teaches conventional CCD camera hardware of an optical image acquisition system which includes at least one processor (multispectral image acquisition unit 20 which reconstructs the image from reflected light received), light source 12 (corresponding to the claimed light-emitting module and light excitation element, as best understood in view of indefinite limitations), and a filter 14 through which light reflected from the object (corresponding to the claimed “respondent light”) is passed and segmented into a desired number of spectral wavelength bands, which would include “a specific wavelength [which] remains in the respondent light,” as claimed.  See Fig. 1, [0026], [0029] for the cited camera elements and [0061] for the peak wavelength isolated by filter 14.  It would have been obvious to those skilled prior to the effective filing date to incorporate the conventional elements of the CCD camera of Ishibashi in order to effectively control the spectral sensitivity characteristics of the camera for constructing images of spectral reflectance distribution, as in cited [0061].
	Regarding claim 10, Kemp further discloses use of processor 104 for directing “basic instructions that drive the computer,” as in [0046].  While the illumination source cited with respect to claim 1 is not specifically identified as being computer-controlled, those skilled understand that it is desirable to precisely control illumination in order to interrogate the target over a specified pattern or depth range or duration, and it would have been obvious to those skilled to selectively control the emission light source by the processor for this reason.  Additionally, while Kemp does not disclose that the illumination source is specifically white light, the recording wavelength range of Ishibashi encompasses the range from 380 to 780 nm, as in [0002].  Those skilled recognize that it is desirable for the illumination light to overlap the recording range, and the range for white light is 400 to 700 nm.  In view of the collective evidence, it would have been obvious to those skilled to provide a single white light source as opposed to multiple illumination sources at different wavelengths in order to minimize the number of illumination sources required to acquire multispectral images over the 41 or 81 bands taught in Ishibashi.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2005/0244794).
The light source associated with optical image capture (i.e., the illumination source cited with respect to parent claim 15) necessarily is associated with a single wavelength or a range of wavelengths, of which either includes “a specific wavelength” as claimed.  Kemp further discloses use of processor 104 for directing “basic instructions that drive the computer,” as in [0046].  While the illumination source cited is not specifically identified by Kemp as being computer-controlled, those skilled understand that it is desirable to precisely control illumination in order to interrogate the target over a specified pattern or depth range or duration, and it would have been obvious to those skilled to selectively control the emission light source by the processor for this reason.  

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Makoto et al. (JP 2006006968) relates to an optical imaging and classification system for dental images of the oral cavity, and includes displaying “image attribute data” or a diagnostic label which is likened to applicant’s claimed tag.
	Johnson et al. ‘047 relates to a system for predictive tagging that predicts locations of structures of interest within optical images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	





    
        
            
    

    
        1 While the claimed “filter module” of claim 9 recites the nonce term module, those skilled reading the specification would ascertain that the modifier “filter” is structural in nature and therefore at least the third prong of the analysis is not met and the limitation does not invoke 35 U.S.C. 112(f).
        2 Applicant is directed to the file of App. No. 10/836,567 corresponding to US 2005/0244794 for color drawings dated 30 January 2008 which show detail of the oral cavity images.